Title: Orderly Book, 29 September 1758
From: Washington, George
To: 



[29 September 1758]

Camp at Reas Town Friday Septr 29th 1758
G. O.
Parole Derry
Colo. for to Morrow Colo. Washington.
Field Officer for to morrow Majr Peachy.
Adjt for to morrow the Highlanders.
The Commanding Officers of Corps are to procure Bullock

Feet with which they are to cause Oyle to be made for their Men & whom they are to see always Provided with the same.
The Troops are for the future always to draw their Provisions the day before they become due.
Capt. Anderson is to March on Sunday next with a Detachment of Artillery for Loyall Hannon and the Troops here belonging to the 1st & 2⟨nd⟩ Battallions of Pensylvanians with the Companys of the Lower Counties to be Compleated out of the 3d Battallion to 100 Rank & File as an Escort.


Guards
C.
S.
S.
C.
P.


H.

1
2
1
31


1 [V.]


1

14


2 [V.]


1
2
25


3 B. P.
1
1
1
1
11



1
2
5
4
81


Fatigue







H.


1

15


1 Vs.




7


2 [Vs.]


1

12


3 B. P.




6





2

40


Fatigue







H.




5


1 Vs.




3


2 [Vs.]




5


3 B. P.



1
2






1
15


